Case:18-06035-MCF13 Doc#:201 Filed:03/04/20 Entered:03/04/20 18:26:46              Desc: Main
  Case no. 18-06035 BKT/O      Document Page 1 of 5
  In Re Carmen Socorro Rivera Guzman


                  IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF PUERTO RICO

   IN RE:                                           CASE NO. 18-06035 BKT/O
   CARMEN SOCORRO RIVERA
   GUZMAN                                           CHAPTER 13
   Social Security: xxx-xx-3608

   DEBTOR

                        SUR REPLY TO MOTION TO DISMISS

  TO THE HONORABLE COURT:


  COMES NOW Debtor, represented by Legal Partners, PSC., and through the undersigned

  attorney respectfully represents and prays as follows:


                                    INTRODUCTION


  1.     On September 17, 2019, Jose Mendez Albarran and Olga Cira Font La Santa, herein

  after "Mendez Albarran," at Docket No. 104, filed a motion to dismiss, alleging that the

  petition and the plan were not filed in good faith. Our opposition was filed at Docket No.

  150. Mendez Albarran filed a Reply to our Opposition on January 24, 2020 at Docket No.

  186.


  2.     Mendez Albarran Reply at filed Docket No. 186, hereinafter "the Reply" or "the

  Motion" in no way addresses Debtor's opposition, and again only repeats and rehashes

  arguments that are wrong and that have been previously discarded by this Honorable

  Court. Despite the personal attacks made in the motion against the undersigned attorney,

  attacks which we disregard as words of desperation, we hereby proceed with our Sur Reply.


                                              1
Case:18-06035-MCF13 Doc#:201 Filed:03/04/20 Entered:03/04/20 18:26:46                 Desc: Main
  Case no. 18-06035 BKT/O      Document Page 2 of 5
  In Re Carmen Socorro Rivera Guzman


                                        DISCUSSION


  3.     "Secured creditor had not alleged the filing of the petition is an act of

  bad faith, but the petition has no valid purpose, as it does not benefit

  creditors nor even debtor." We find this candid admission at page 6 of the Reply, the

  first sentence of the unnumbered paragraph immediately after ¶15.


  4.     We respectfully submit that Mendez Albarran's admission should be sufficient to

  deny the motion to dismiss filed at Docket No. 104. Notwithstanding, we present the

  following arguments, without waiving our request for and summary denial.


  5.     In the introduction, at ¶3 of the motion, Mendez Albarran again makes the empty-

  handed argument that attorney's fees have been approved by this Honorable Court in the

  amount of $11,560.00, and that they will continue to accrue. And, in the same breath

  argues, that somehow the attorney's fees demonstrate " . . . more than an unjust and unfair

  treatment to this secured creditor and even to the debtor." We continue to be mystified by

  the baseless and hallow arguments continuously being made by Mendez Albarran.


  6.     Unfortunately, the motion continues with the same tone, trying to make an argument

  that the attorney's fees approved by this Honorable Court, somehow demonstrate Debtor's

  bad faith, while at the same time in the motion admits that the petition was not filed in bad

  faith. We are wordless . . .


  7.     The first thing we have to make clear is that Mendez Albarran is not a secured

  creditor anymore, see Docket No.84, in which this Honorable Court granted Debtor's


                                               2
Case:18-06035-MCF13 Doc#:201 Filed:03/04/20 Entered:03/04/20 18:26:46                 Desc: Main
  Case no. 18-06035 BKT/O      Document Page 3 of 5
  In Re Carmen Socorro Rivera Guzman


  motion to avoid the judicial lien. Furthermore, this order is now final and was not appealed.




  8.     In addition, the only reason Mendez Albarran will not receive any distribution under

  the plan, is of their own making. They failed to timely file a proof of claim. They cannot

  avoid the consequences of their lack of diligence and carelessness. These consequences

  were not designed by Debtor or Debtor's attorney.


  9.     In addition, it is ludicrous to argue that the Debtor should stop defending her rights

  to the full extent of the law, or that her rights should be protected by the undersigned law

  firm free of charge. We will not dignify the absurdity of such an argument, and simply state

  that this obtuse argument was already made at page 4 of Docket No. 93, and equally

  discarded as part of the Court's denial of their reconsideration. See Docket No. 158.


  10.    However, because the attorney's fees have been attacked, we first felt compelled to

  answer. But after further review, we fail to see any valid argument, much less a timely valid

  argument. Perhaps we can summarize the arguments made in motion by one sentence

  provided by Mendez Albarran: "The proposed chapter 13 plan is not filed for the benefit of

  creditors nor even the debtor, who has to pay excessive attorney's fees."


  11.    The plan as proposed will be sufficient to pay 100% of proof of claims that were

  timely filed and thus allowed, and the Debtor will hopefully receive a discharge. Mendez

  Albarran's personal opinions, to which they are entitled, have no legal bearing in this

  controversy, and again are legally insufficient and empty.



                                               3
Case:18-06035-MCF13 Doc#:201 Filed:03/04/20 Entered:03/04/20 18:26:46                   Desc: Main
  Case no. 18-06035 BKT/O      Document Page 4 of 5
  In Re Carmen Socorro Rivera Guzman


                                        CONCLUSION


  12.    Mendez Albarran in the motion to dismiss alleges that Debtor "lacked good faith in

  filing and in prosecution of this case1." But in their reply they abandoned these arguments:

  Secured creditor had not alleged the filing of the petition is an act of bad

  faith, but the petition has no valid purpose, as it does not benefit creditors

  nor even debtor." Again, we find this candid admission at page 6 of the Reply, the first

  sentence of the unnumbered paragraph immediately after ¶15.


  13.    The second argument, which has no factual nor any legal support, is that "this case

  has no valid purpose under the bankruptcy law2." But, the case seeks to pay 100% of all

  allowed creditors, obtain a discharge and complete Debtor's reorganization, which included

  the avoidance of Mendez Albarran's judicial lien, which was granted by this Honorable

  Court, it was not appealed, and it is now final. Mendez Albarran's would have been paid

  under the terms of the plan, but they failed to timely file a proof of claim. The consequences

  of not filing a timely proof of claim were not designed by the Debtor. The consequences are

  provided by law. This Honorable Court cannot provide the remedy they seek, the late filing

  of a proof of claim. Thus, they seek a dismissal of the case to "reset" the time to file a proof

  of claim, which unfortunately for them, is not cause for dismissal, or worse, to allow them

  to proceed with the judicial sale of Debtor's home.




    1
         In the "Wherefore" of Motion to dismiss filed at Docket No. 104
    2
         Id.

                                                 4
Case:18-06035-MCF13 Doc#:201 Filed:03/04/20 Entered:03/04/20 18:26:46                 Desc: Main
  Case no. 18-06035 BKT/O      Document Page 5 of 5
  In Re Carmen Socorro Rivera Guzman


  WHEREFORE, the Debtor moves this Honorable Court to deny the Mendez Albarran

  motion to dismiss filed at Docket No. 104, and grant such other and further relief as to the

  Court may deem just and proper.

  I HEREBY CERTIFY that on this date, I electronically filed the foregoing with the Clerk
  of the Court using the CM/ECF system which will send notification, upon information and
  belief, of such filing to: Madeleine Llovet Otero, Esq. and Monsita Lecaroz Arribas, Esq.,
  U.S. Trustee’s Office, and Alejandro Oliveras Rivera, Esq., in addition to any and all parties
  registered in this case to receive CM/ECF Notices. We will serve by regular mail this
  document to any the above-named persons, upon knowing that they are non CM/ECF
  participants.

  RESPECTFULLY SUBMITTED.

  In Carolina, Puerto Rico, March 4, 2020

                                                            LEGAL PARTNERS, P.S.C.
                                                      138 Winston Churchill Ave., PMB 316
                                                               San Juan, P.R. 00926-6023
                                                                Telephone: (787) 791-1818
                                                                      Fax: (787) 791-4260

                                                               /s/Juan M. Suárez Cobo
                                                               JUAN M. SUÁREZ COBO
                                                                          USDCPR 211010
                                                                   suarezcobo@gmail.com
                                                                              Attorney for:
                                                             Carmen Socorro Rivera Guzman




                                                5
